DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 07/24/19. Claims 1, 4, 5, 11-26 and 28 are pending for examination. Claims 1, 14 and 28 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 12, 14, 15, 18, 21, 22, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Livshitz (US 20140139632 A1).
Regarding Claim 14: Livshitz discloses an illumination determiner for illuminating an environment for (localization) of a user device (Refer to Figure 1 and para [015]; “One or more such devices also may include, for example, display screens or other user interfaces that are utilized to present images generated by the depth imager 101.”) comprising: a light source (Refer to para [018]; “The depth imager 101 as shown in FIG. 1 comprises control circuitry 105 coupled to optical sources 106 and detector arrays 108. The optical sources 106 may comprise, for example, respective LEDs, which may be arranged in an LED array.”) and 
at least one camera (Refer to para [015]; “The image processing system 100 comprises a depth imager 101 that communicates with a plurality of processing devices 102-1, 102-2, . . . 102-N, over a network 104. The depth imager 101 in the present embodiment is assumed to comprise a 3D imager such as a ToF camera, although other types of depth imagers may be used in other embodiments, including SL cameras.”) the illumination determiner comprising: 
a processor (Refer to para [023]; “The processor 110 may comprise, for example, a microprocessor, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a central processing unit (CPU), an arithmetic logic unit (ALU), a digital signal processor (DSP), or other similar processing device component, as well as other types and arrangements of image processing circuitry, in any combination.”); 
and a memory storing instructions that, when executed by the processor, cause the illumination determiner to (Refer to para [024]; “The memory 112 stores software code for execution by the processor 110 in implementing portions of the functionality of depth imager 101, such as portions of modules 120, 122, 124, 126, 128 and 130 to be described below.”): 
determine a need for adjusting illumination (Refer to para [061 and 062]; “In adaptively illuminating only a portion of a field of view of a depth imager comprising a ToF camera, certain LEDs in an optical source comprising an LED array of the ToF camera may be turned off. In the case of a depth imager comprising an SL camera, the illuminated portion of the field of view may be adjusted by controlling 
determine a field of view of the at least one camera of the user device (Refer to para [050]; “The operation of the depth imager 101 in various embodiments will now be described in more detail with reference to FIGS. 2 through 5. As will be described, these embodiments involve adaptively illuminating only a portion of a field of view associated with an object of interest when capturing subsequent frames, after initially detecting the object of interest in a first frame using illumination of the entire field of view.”) 
obtain environment data for elements within the field of view from previously stored environment data (Refer to para [045]; “the depth imager 101 comprises a plurality of modules 120 through 130 that are utilized in implementing image processing operations of the type mentioned above and utilized in the FIG. 3 and FIG. 5 processes. These modules include a frame capture module 120 configured to capture frames of a scene under varying illumination conditions, an objects library 122 storing predefined object templates or other information characterizing typical objects of interest to be detected in one or more of the frames, an area definition module 124 configured to define areas associated with a given object of interest or OoI in one or more of the frames, an object detection module 126 configured to detect the object of interest in one or more frames, and a movement calculation module 128 configured to identify areas to be adaptively illuminated based on expected movement of the object of interest from frame to frame. These modules may be implemented at least in part in the form of software stored in memory 112 and executed by processor 110.”) 
select at least one key element of the elements (Refer to para [056-058], wherein the Examiner is referring to a “first area” as a “key element” and “a second area” may also be considered “…at least 

Regarding Claim 1: Livshitz discloses a method for illuminating an environment for (localization) (Refer to para [008]; “methods, systems, integrated circuits, and computer-readable media storing program code which when executed causes a processing device to perform a method.”) of a user device (Refer to Figure 1 and para [015]; “One or more such devices also may include, for example, display screens or other user interfaces that are utilized to present images generated by the depth imager 101.”) comprising a light source (Refer to para [018]; “The depth imager 101 as shown in FIG. 1 comprises control circuitry 105 coupled to optical sources 106 and detector arrays 108. The optical sources 106 may comprise, for example, respective LEDs, which may be arranged in an LED array.”) and at least one camera (Refer to para [015]; “The image processing system 100 comprises a depth imager 101 that communicates with a plurality of processing devices 102-1, 102-2, . . . 102-N, over a network 104. The depth imager 101 in the present embodiment is assumed to comprise a 3D imager such as a ToF camera, although other types of depth imagers may be used in other embodiments, including SL cameras.”) the method being performed in an illumination determiner and comprising: determining a need for adjusting illumination (Refer to para [061 and 062]; “In adaptively illuminating only a portion of a field of view of a depth imager comprising a ToF camera, certain LEDs in an optical source comprising an LED array of the ToF camera may be turned off. In the case of a depth imager comprising an SL camera, the illuminated portion of the field of view may be adjusted by controlling the scanning range of the mechanical laser scanning system. In step 310, a determination is made as to whether or not an attempt to detect the object of interest in the second 

Regarding Claim 28: Livshitz discloses computer program product comprising computer readable means including a computer program stored thereon, wherein the computer program being provided to illuminate an environment for (localization) (Refer to para [008]; “methods, systems, integrated circuits, and computer-readable media storing program code which when executed causes a processing device to perform a method.”) of a user device (Refer to Figure 1 and para [015]; “One or more such devices also may include, for example, display screens or other user interfaces that are utilized to present images generated by the depth imager 101.”) comprising a light source (Refer to para [018]; “The depth imager 101 as shown in FIG. 1 comprises control circuitry 105 coupled to optical sources 106 and detector arrays 108. The optical sources 106 may comprise, for example, respective LEDs, which may be arranged in an LED array.”) and at least one camera (Refer to para [015]; “The image processing system 100 comprises a depth imager 101 that communicates with a plurality of processing devices 102-1, 102-2, . . . 102-N, over a network 104. The depth imager 101 in the present embodiment is assumed to comprise a 3D imager such as a ToF camera, although other types of depth imagers may be used in other embodiments, including SL cameras.”) the computer program comprising computer program code which, when run on a illumination determiner causes the illumination determiner to: determine a need for adjusting illumination (Refer to para [061 and 062]; “In adaptively illuminating only a portion of a field of view of a depth imager comprising a ToF camera, certain LEDs in an optical source comprising an LED array of the ToF camera may be turned off. In the case of a depth imager comprising an SL camera, the illuminated portion of the field of view may be adjusted by controlling the scanning range of the mechanical laser scanning system. In step 310, a determination is made as to whether or not an attempt to detect the object of interest in the 

Regarding Claim 5: Livshitz discloses adjusting illumination comprises matching the illumination with an illumination applied for the stored data of the at least a subset of the at least one key element (Refer to para [061 and 062]; “In adaptively illuminating only a portion of a field of view of a depth imager comprising a ToF camera, certain LEDs in an optical source comprising an LED array of the ToF camera may be turned off. In the case of a depth imager comprising an SL camera, the illuminated portion of the field of view may be adjusted by controlling the scanning range of the mechanical laser scanning system. In step 310, a determination is made as to whether or not an attempt to detect the object of interest in the second frame has been successful. If the object of interest is detected in the second frame, steps 304, 306 and 308 are repeated for one or more additional frames, until the object of interest is no longer detected. Thus, the FIG. 3 process allows the object of interest to be tracked through multiple frames.”).

Regarding Claim 11: Livshitz discloses determining, for each key element, whether a level of illumination of the key element needs to be adjusted (Refer to para [070]; “In step 510, a determination is made as to whether or not an attempt to detect the object of interest in the second frame has been successful. If the object of interest is detected in the second frame, steps 504, 506 and 508 are repeated for one or more additional frames, until the object of interest is no longer detected. For each such iteration, different amplitude and frequency values may be determined for the adaptive illumination. Thus, the FIG. 5 process also allows the object of interest to be tracked through multiple frames, but provides improved performance by adjusting at least one of amplitude and frequency of the depth imager output light as the object of interest moves from frame to frame.”) and wherein 

Regarding Claim 12: Livshitz discloses adjusting illumination comprises directing the light source (Refer to para [018]; “The depth imager 101 as shown in FIG. 1 comprises control circuitry 105 coupled to optical sources 106 and detector arrays 108. The optical sources 106 may comprise, for example, respective LEDs, which may be arranged in an LED array. Although multiple optical sources are used in this embodiment, other embodiments may include only a single optical source. It is to be appreciated that optical sources other than LEDs may be used. For example, at least a portion of the LEDs may be replaced with laser diodes or other optical sources in other embodiments.”).

Regarding Claim 15: Livshitz discloses illumination determiner according to claim 14, wherein the instructions to adjust illumination comprise instructions that, when executed by the processor, cause the illumination determiner to turn on the light source (Refer to para [014]; “depth imagers such as ToF cameras and SL cameras that are configured to provide adaptive illumination of an object of interest. Such adaptive illumination may include, again by way of example, variations in both output light amplitude and frequency for a ToF camera, or variations in output light amplitude for an SL camera. It should be understood, however, that embodiments of the invention are more generally applicable to any image processing system or associated depth imager in which it is desirable to provide improved detection of objects in depth maps or other types of 3D images.”).

Regarding Claim 18: Livshitz discloses an illumination determiner according to claim 14, wherein the instructions to adjust illumination comprise instructions that, when executed by the processor, cause the illumination determiner to match the illumination with an illumination applied for the stored data of the at least a subset of the at least one key element (Refer to para [061 and 062]; “In adaptively illuminating only a portion of a field of view of a depth imager comprising a ToF camera, certain LEDs in an optical source comprising an LED array of the ToF camera may be turned off. In the case of a depth imager comprising an SL camera, the illuminated portion of the field of view may be adjusted by controlling the scanning range of the mechanical laser scanning system. In step 310, a determination is made as to whether or not an attempt to detect the object of interest in the second frame has been successful. If the object of interest is detected in the second frame, steps 304, 306 and 308 are repeated for one or more additional frames, until the object of interest is no longer detected. Thus, the FIG. 3 process allows the object of interest to be tracked through multiple frames.”).

Regarding Claim 21: Livshitz discloses an illumination determiner according to claim 14, wherein the instructions to determine a field of view comprise instructions that, when executed by the processor, cause the illumination determiner to determine a field of view based on a pose of the at least one camera of the user device (Refer to para [057]; “In step 306, a second area to be adaptively illuminated in the next frame is calculated based on expected movement of the object of interest from frame to frame, also using area definition module 124. Thus, definition of the second area in step 306 takes into account object movement from frame to frame, considering factors such as, for example, speed, acceleration, and direction of movement.”).

Regarding Claim 22: Livshitz discloses an illumination determiner according to claim 14, further comprising instructions that, when executed by the processor, cause the illumination determiner to: predict movement of at least one of the user device and a key element (Refer to para [070]; “In step 

Regarding Claim 25: Livshitz discloses an illumination determiner according to claim 14, wherein the instructions to adjust illumination comprise instructions that, when executed by the processor, cause the illumination determiner to direct the light source (Refer to para [018]; “The depth imager 101 as shown in FIG. 1 comprises control circuitry 105 coupled to optical sources 106 and detector arrays 108. The optical sources 106 may comprise, for example, respective LEDs, which may be arranged in an LED array. Although multiple optical sources are used in this embodiment, other embodiments may include only a single optical source. It is to be appreciated that optical sources other than LEDs may be used. For example, at least a portion of the LEDs may be replaced with laser diodes or other optical sources in other embodiments.”).

Allowable Subject Matter
Claims 4, 13, 16, 17, 19, 20, 23, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190246091 A1
US 20200008024 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665